DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 & 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20190178753 A1) in view of Cuttino (US 20130068006 A1).
In regards to claim 1, Chang teaches a system for monitoring rolling resistance comprising at least one tire (40) having at least one tire sensor (20 & 30, X-axis and Y-axis sensing members) incorporated into a structure (i.e. rim; See Figures 4 & 7) of the tire (40) (Paragraph 0021) and wherein movement of the at least one tire (40) across a load wheel (11) impacts the at least one tire sensor (20 & 30) and provides rolling resistance data for the at least one tire (40) (Paragraph 0022).  However, Chang does not teach a system for monitoring rolling resistance across a road comprising a vehicle with at least one tire wherein movement of the at least one tire across a road surface impacts the at least one tire sensor.
Cuttino teaches a tire testing system (10) comprising a vehicle (20, i.e. bogies/carts) with at least one tire (18) wherein movement of the at least one tire (18) across a road surface (12) impacts the at least one tire sensor (Paragraphs 0053, 0054 & 0057; Figure 4).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a vehicle with at least one tire wherein movement of the at least one tire across a road surface as taught by Cuttino into the system of Chang for the purpose of providing realistic data representing the forces and moments provided by the tire on various road surfaces (Paragraph 0053; Cuttino). 
In regards to claim 3, Chang teaches wherein the at least one tire sensor (20 & 30) is on an exterior surface (i.e. rim) of the tire (40) (Paragraph 0021; Figures 4 & 7).
In regards to claim 4, Chang teaches wherein the at least one tire sensor (20 & 30) is placed within an interior structure of the at least one tire (40) (Figures 4 & 7).
In regards to claim 5, Chang teaches the claimed invention except for wherein the system includes an integrated roadway section.
Cuttino teaches a tire testing system (10) further comprising an integrated roadway section (i.e. simulated road surface) (Paragraph 0012).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an integrated roadway section as taught by Cuttino into the system of Chang for the purpose of controlling the slip ratio between the tire and road surface (Paragraph 0012; Cuttino).
In regards to claim 8, Chang teaches wherein the at least one tire sensor (20 & 30) measures strain (i.e. load resistance) in at least two directions (X and Y-directions) (Paragraph 0021).
In regards to claim 9, Chang teaches wherein deformation (wherein the deformation is applied by the load wheel (11) upon contacting the tire (40) as seen in Figure 5) of the at least one tire is measured to determine rolling resistance (Paragraph 0022).
In regards to claim 10, Chang in view of Cuttino teaches the claimed invention except for wherein the at least one tire has an airless support structure.
It is well-known to one skilled in the art to provide an airless support structure.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture an airless support structure of Chang’s in view of Cuttino tire for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 11, Chang in view of Cuttino teaches the claimed invention except for wherein the at least one tire is a 3-D printed tire.
It is well-known to one skilled in the art to provide a 3-D printed tire.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture a 3-D printed tire of Chang in view of Cuttino’s tire for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 12, Chang in view of Cuttino teaches the claimed invention except for wherein the at least one tire is formed from a biodegradable polymer.
It is well-known to one skilled in the art to provide a biodegradable polymer.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture a biodegradable polymer of Chang in view of Cuttino’s tire for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 13, Chang in view of Cuttino teaches the claimed invention except for wherein tread is printed on an outer surface of the 3-D printed tire.
It is well-known to one skilled in the art to provide a 3-D printed tire.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture a 3-D printed tire of Chang in view of Cuttino’s tire for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.


Allowable Subject Matter
Claims 2, 5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in the regards to claim 2, Chang teaches a system for monitoring rolling resistance comprising at least one tire (40) having at least one tire sensor (20 & 30, X-axis and Y-axis sensing members) incorporated into a structure (i.e. rim; See Figures 4 & 7) of the tire (40) (Paragraph 0021) and wherein movement of the at least one tire (40) across a load wheel (11) impacts the at least one tire sensor (20 & 30) and provides rolling resistance data for the at least one tire (40) (Paragraph 0022).  However, Chang does not teach a system for monitoring rolling resistance further comprising at least one tire sensor being a soft elastomeric capacitor in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 103.

In the Examiner’s opinion in the regards to claim 5, Chang teaches a system for monitoring rolling resistance comprising at least one tire (40) having at least one tire sensor (20 & 30, X-axis and Y-axis sensing members) incorporated into a structure (i.e. rim; See Figures 4 & 7) of the tire (40) (Paragraph 0021) and wherein movement of the at least one tire (40) across a load wheel (11) impacts the at least one tire sensor (20 & 30) and provides rolling resistance data for the at least one tire (40) (Paragraph 0022).  However, Chang does not teach a system for monitoring rolling resistance further comprising the system measuring energy loss that contributes to rolling resistance of the at least one tire in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 103.

In the Examiner’s opinion in the regards to claim 7, Chang teaches a system for monitoring rolling resistance comprising at least one tire (40) having at least one tire sensor (20 & 30, X-axis and Y-axis sensing members) incorporated into a structure (i.e. rim; See Figures 4 & 7) of the tire (40) (Paragraph 0021) and wherein movement of the at least one tire (40) across a load wheel (11) impacts the at least one tire sensor (20 & 30) and provides rolling resistance data for the at least one tire (40) (Paragraph 0022).  However, Chang does not teach a system for monitoring rolling resistance further comprising the integrated roadway system including a precast concreate section with at least one sensor embedded within the precast concrete in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 103.

In the Examiner’s opinion in the regards to claim 14, Chang teaches a system for monitoring rolling resistance comprising at least one tire (40) having at least one tire sensor (20 & 30, X-axis and Y-axis sensing members) incorporated into a structure (i.e. rim; See Figures 4 & 7) of the tire (40) (Paragraph 0021) and wherein movement of the at least one tire (40) across a load wheel (11) impacts the at least one tire sensor (20 & 30) and provides rolling resistance data for the at least one tire (40) (Paragraph 0022).  However, Chang does not teach a method for calculating rolling resistance across a road further comprising the steps of forming at least one tire having at least one tire sensor incorporated into a structure of the tire; placing at least one force sensor within a suspension of the vehicle in communication with the at least one tire sensor wherein movement of the at least one tire across a road surface impacts that at least one tire sensor and provides rolling resistance data for the at least one tire in combination with the remaining limitations of independent claim 14.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al (US 8141415 B2) - The present invention relates to a tire testing device used for testing various characteristics of tires.
Jenniges et al (US 20090301183 A1) - The present invention relates to a testing machine includes a frame and a roadway assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856